 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SABRINA LEWIS,                                     No. 2:19-cv-525-KJM-KJN PS
12                      Plaintiff,
13          v.                                          ORDER VACATING F&Rs AND
                                                        ORDERING CASE CLOSED
14   PARAMOUNT EQUITY MORTGAGE
     LLC,
15
                        Defendant.
16

17          On July 3, 2019, the undersigned entered filings and recommendations to dismiss

18   Plaintiff’s complaint without prejudice for failure to pay the filing fee. (ECF No. 4.) On July 26,

19   Plaintiff filed a “request for dismissal and notice of settlement,” requesting dismissal with

20   prejudice. (ECF No. 5.)

21          Federal Rule of Civil Procedure 41(a)(1)(A) provides that “the plaintiff may dismiss an

22   action without a court order by filing . . . (i) a notice of dismissal before the opposing party serves

23   either an answer or a motion for summary judgment . . . .” The Ninth Circuit has stated:

24          Under Rule 41(a)(1), a plaintiff has an absolute right voluntarily to dismiss his
25          action prior to service by the defendant of an answer or a motion for summary
            judgment. Even if the defendant has filed a motion to dismiss, the plaintiff may
26          terminate his action voluntarily by filing a notice of dismissal under Rule 41(a)(1).
            The dismissal is effective on filing and no court order is required. Unless
27          otherwise stated, the dismissal is ordinarily without prejudice to the plaintiff’s
            right to commence another action for the same cause against the same defendants.
28
                                                       1
 1   Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995); see also United States v. Real Property

 2   Located at 475 Martin Lane, Beverly Hills, CA, 545 F.3d 1134, 1145 (9th Cir. 2008) (noting that

 3   dismissal under Rule 41(a)(1)(A)(i) requires no action on the part of the court and divests the

 4   court of jurisdiction once the notice of voluntary dismissal is filed).

 5          Because Defendants have not yet served an answer or motion for summary judgment in

 6   this case, Plaintiff’s request for dismissal is effective without a court order.

 7          Accordingly, for purposes of clarity, IT IS HEREBY ORDERED that:

 8                  1. The findings and recommendations entered on July 3, 2019 (ECF No. 4) are

 9                      VACATED;

10                  2. The action is DISMISSED WITH PREJUDICE pursuant to Federal Rule of

11                      Civil Procedure 41(a)(1)(A)(i);

12                  3. The Clerk of Court is directed to close this case and vacate all dates.

13                  IT IS SO ORDERED.

14   Dated: August 1, 2019

15

16

17

18
     lewi.525
19

20
21

22

23

24

25

26
27

28
                                                        2
